FILED
                             NOT FOR PUBLICATION                            NOV 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STANFORD PAUL BRYANT,                            No. 10-55904

               Plaintiff - Appellant,            D.C. No. 3:09-cv-02655-H-BLM

  v.
                                                 MEMORANDUM *
STEVEN GREGORY FARMER,
Contracted Podiatrist; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       California state prisoner Stanford Paul Bryant appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to serious medical needs and various state law claims. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii). Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th

Cir. 1998) (order). We affirm.

      The district court properly dismissed Bryant’s deliberate indifference claim

because Bryant failed to allege that defendants consciously disregarded any serious

medical needs related to his toe surgery or that he suffered any further injury due to

an intentional delay in accessing pain medicine. See Toguchi v. Chung, 391 F.3d

1051, 1057 (9th Cir. 2004) (deliberate indifference standard); Shapley v. Nev. Bd.

of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985) (per curiam) (for delay

of treatment to constitute deliberate indifference, prisoner must allege that it led to

further injury). At most, Bryant’s allegations amounted to a disagreement with the

course of treatment and the quality of post-surgical care he received, neither of

which constitutes deliberate indifference. See Toguchi, 391 F.3d at 1058, 1060.

      The district court did not abuse its discretion in denying Bryant’s motion for

reconsideration because he failed establish any ground for such relief other than his

disagreement with the court’s judgment. See Zimmerman v. City of Oakland, 255

F.3d 734, 737, 740 (9th Cir. 2001) (setting forth standard of review and listing

factors warranting reconsideration).


                                            2                                    10-55904
Bryant’s remaining contentions are unpersuasive.

AFFIRMED.




                                  3                10-55904